     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 1 of 11 Page ID #:48




 1    Christopher J. Reichman SBN 250485
      PRATO & REICHMAN, APC
 2    8555 Aero Drive, Suite 303
 3    San Diego, CA 92123
      Telephone: 619-683-7971
 4
      Email: chrisr@prato-reichman.com
 5
 6    Anthony Paronich, Pro Hac Vice
      Email: anthony@paronichlaw.com
 7    PARONICH LAW, P.C.
 8    350 Lincoln Street, Suite 2400
      Hingham, MA 02043
 9    Telephone: (508) 221-1510
10    Attorney for Plaintiff Terry Fabricant and
      the Proposed Class
11
12                        UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    TERRY FABRICANT, individually
15    and on behalf of all others similarly        Case No. 2:19-cv-02451-ODW-AS
      situated,
16                                                 FIRST AMENDED CLASS ACTION
17                       Plaintiff,                COMPLAINT FOR:
18          v.
                                                      1. VIOLATIONS OF THE
19                                                       TELEPHONE CONSUMER
      PAYMENTCLUB INC.                                   PROTECTION ACT, 47 U.S.C.
20
                                                         § 227(b)
21                       Defendant.                   2. KNOWING OR WILLFUL
22                                                       VIOLATIONS OF THE
                                                         TELEPHONE CONSUMER
23                                                       PROTECTION ACT, 47 U.S.C.
24                                                       § 227(b)
25
                                                   Class Action
26
27                                                 DEMAND FOR JURY TRIAL
28
                                         -1-
                                  FIRST AM. COMPL.
                        Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 2 of 11 Page ID #:49




 1           Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
 2    this class action complaint against Defendant PAYMENTCLUB INC.
 3    (“PaymentClub”) and their present, former, or future direct and indirect parent
 4    companies, subsidiaries, affiliates, agents, and/or other related entities, alleges as
 5    follows:
 6                                      I.         INTRODUCTION
 7           1.     Nature of Action. Plaintiff, individually and as class representative
 8    for all others similarly situated, brings this action against Defendants for violations
 9    of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
10                                           II.     PARTIES
11           2.     Plaintiff Terry Fabricant is an individual residing in California, in this
12    District.
13           3.     Defendant PaymentClub Inc. is a Delaware corporation with its
14    principal place of business in Garden Grove, CA and a registered agent of Legalinc
15    Corporate Services Inc. in Newark, DE. Defendant does business in California and
16    throughout the United States, including sending telemarketing calls into this
17    district, as it did with the Plaintiff.
18                        III.           JURISDICTION AND VENUE
19           4.     Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
20    claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
21    States: 47 U.S.C. § 227.
22           5.     Personal Jurisdiction. This Court has personal jurisdiction over
23    Defendants because the challenged calls at the heart of this case were directed into
24    California. Furthermore, Unified Payments’ application was sent to the Plaintiff in
25    California in an attempt to secure business in California.
26           6.     Venue. Venue is proper in this District pursuant to 28 U.S.C. §
27    1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
28    the heart of this case were directed by Defendant into this District.
                                           -2-
                                    FIRST AM. COMPL.
                          Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 3 of 11 Page ID #:50




 1    IV.          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
 2                                        47 U.S.C. § 227
 3    The History of the TCPA
 4          7.     In 1991, Congress enacted the TCPA in response to a growing number
 5    of consumer complaints regarding certain telemarketing practices.
 6          8.     The TCPA makes it unlawful “to make any call (other than a call
 7    made for emergency purposes or made with the prior express consent of the called
 8    party) using an automatic telephone dialing system or an artificial or prerecorded
 9    voice . . . to any telephone number assigned to a . . . cellular telephone service.” 47
10    U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to people
11    who receive calls in violation of § 227(b)(1)(A). Id. § 227(b)(3).
12          9.     According to findings by the Federal Communication Commission
13    (“FCC”), the agency Congress vested with authority to issue regulations
14    implementing the TCPA, such calls are prohibited because, as Congress found,
15    automated or prerecorded telephone calls are a greater nuisance and invasion of
16    privacy than live solicitation calls, and can be costly and inconvenient.
17          10.    The FCC also recognized that “wireless customers are charged for
18    incoming calls whether they pay in advance or after the minutes are used.” In re
19    Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC
20    Rcd. 14014, 14115 ¶ 165 (2003).
21          11.    Since 2013, the FCC has required “prior express written consent” for
22    all autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers
23    and residential lines. Specifically, it ordered:
24                 [A] consumer’s written consent to receive telemarketing
25                 robocalls must be signed and be sufficient to show that
                   the consumer: (1) received “clear and conspicuous
26                 disclosure” of the consequences of providing the
27                 requested consent, i.e., that the consumer will receive
                   future calls that deliver prerecorded messages by or on
28                 behalf of a specific seller; and (2) having received this
                                             -3-
                                     FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 4 of 11 Page ID #:51




 1                information, agrees unambiguously to receive such calls
                  at a telephone number the consumer designates. In
 2                addition, the written agreement must be obtained
 3                “without requiring, directly or indirectly, that the
                  agreement be executed as a condition of purchasing any
 4
                  good or service.”
 5
      In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 6
      27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).
 7
      The Growing Problem of Automated Telemarketing
 8
            12.   “Robocalls and telemarketing calls are currently the number one
 9
      source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls
10
      (July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-
11
      robocalls (statement of FCC chairman).
12
            13.   “The FTC receives more complaints about unwanted calls than all
13
      other complaints combined.” Staff of the Federal Trade Commission’s Bureau of
14
      Consumer Protection, In re Rules and Regulations Implementing the Telephone
15
      Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket
16
      No. 02-278, at 2 (2016),
17
      https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-
18
      ftc-bureau-consumer-protection-federal-communications-commission-
19
      rulesregulations/160616robocallscomment.pdf.
20
            14.   In fiscal year 2017, the FTC received 4,501,967 complaints about
21
      robocalls, compared with 3,401,614 in 2016. Federal Trade Commission, FTC
22
      Releases FY 2017 National Do Not Call Registry Data Book and DNC Mini Site
23
      (Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-
24
      releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.
25
            15.   The New York Times recently reported on the skyrocketing number of
26
      robocall complaints and widespread outrage about illegal telemarketing. Tara
27
      Siegel Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y.
28
                                         -4-
                                  FIRST AM. COMPL.
                        Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 5 of 11 Page ID #:52




 1    Times (May 6, 2018), https://www.nytimes.com/2018/05/06/your-
 2    money/robocalls-riseillegal.html; see also Katherine Bindley, Why Are There So
 3    Many Robocalls? Here’s What You Can Do About Them, Wall St. J. (July 4, 2018),
 4    https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-
 5    can-do-about-them-1530610203.
 6            16.   Even more recently, a technology provider combating robocalls
 7    warned that nearly half of all calls to cell phones next year will be fraudulent. Press
 8    Release, First Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by
 9    2019 (Sept. 12, 2018), https://www.prnewswire.com/news-releases/nearly-50-of-
10    us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html
11                          V.          FACTUAL ALLEGATIONS
12            17.   PaymentClub is a company that supports businesses accepting
13    electronic payments.
14            18.   Defendant’s strategy for generating new customers involves the use of
15    an automatic telephone dialing system (“ATDS”) to solicit business.
16            19.   PaymentClub uses an ATDS that have the capacity to store or produce
17    telephone numbers to be called.
18            20.   PaymentClub’s ATDS include predictive dialers.
19            21.   Recipients of these calls, including Plaintiff, did not consent to receive
20    them.
21            22.   Plaintiff is, and at all times mentioned herein was, a “person” as
22    defined by 47 U.S.C. § 153(39).
23    The Automated Telemarketing Call From Defendant to a Number Listed on the
24    National Do Not Call Registry
25            23.   Plaintiff’s telephone number, (818)-352-XXXX, is registered to a
26    cellular telephone service, which is the number he received the call on.
27            24.   It has been on the National Do Not Call Registry since 2008.
28
                                          -5-
                                   FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 6 of 11 Page ID #:53




 1          25.    On January 22, 2019 around 11:53 AM PST, the Plaintiff received a
 2    call from the Defendant.
 3          26.    The caller ID showed the telephone call was from (407) 577-0551.
 4          27.    Plaintiff answered.
 5          28.    Unlike on a normal call, no one promptly announced herself to
 6    Plaintiff. Instead, Plaintiff heard an unnatural click and pause.
 7          29.    Eventually, however, a live salesperson did come on the line.
 8          30.    The salesperson claimed that their company was in payment solutions
 9    and pitched Plaintiff on using their services.
10          31.    In order to identify the caller, Plaintiff provided his email address to
11    receive more information to identify the caller.
12          32.    The Plaintiff received an e-mail from “meesha@paymentclub.com”
13    confirming the telemarketing call.
14          33.    The call was not necessitated by an emergency.
15          34.    All parties were in the United States during the call.
16          35.    Plaintiff’s privacy has been violated by the above-described
17    telemarketing robocalls from, or on behalf of, Defendants. The calls were an
18    annoying, harassing nuisance.
19          36.    Plaintiff and all members of the Class, defined below, have been
20    harmed by the acts of Defendants because their privacy has been violated, they
21    were annoyed and harassed, and, in some instances, they were charged for
22    incoming calls. The calls occupied their cellular telephone lines, rendering them
23    unavailable for legitimate communication.
24                     VI.          CLASS ACTION ALLEGATIONS
25          37.    Class Definition. Pursuant to Federal Rule of Civil Procedure
26    23(b)(2) and (b)(3), Plaintiff brings this case on behalf of a class (the “Class”)
27    defined as follows: All persons to whom:
28
                                          -6-
                                   FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 7 of 11 Page ID #:54




 1          (a) Defendant and/or a third party acting on Defendant’s behalf made one or
            more non-emergency telephone calls; (b) to a cellular telephone number; (c)
 2          through the use of an automatic telephone dialing system or an artificial or
 3          prerecorded voice; (d) at any time in the period that begins four years before
            the date of filing the original complaint in this case and ends at the date of
 4
            trial.
 5
 6          38.     Exclusions. Excluded from the Class are Defendant, any entity in
 7    which Defendant has a controlling interest or that has a controlling interest in
 8    Defendant, the judges to whom this case is assigned and the legal representatives,
 9    assignees, and successors and immediate family members of all of the foregoing.
10          39.     Numerosity. The Class is so numerous that joinder of all its members
11    is impracticable. On information and belief, the Class has more than 100
12    members. Moreover, the disposition of the claims of the Class in a single action
13    will provide substantial benefits to all parties and the Court.
14          40.     Commonality. The key questions driving the outcome of this dispute
15    have the same answers for all Class members. Those questions include, but are not
16    limited to, the following:
17                  a.    Whether Defendant used an ATDS, as defined by Marks v.
18    Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
19                  b.    Whether Defendant purchased batches of leads of prospects
20    who had not consented to be called by it;
21                  c.    Whether Defendant’s violations of the TCPA were knowing
22    and willful
23                  d.    Whether Defendant is liable for ATDS-generated and/or
24    automated or prerecorded calls promoting its products made by third parties; and
25                  e.    Whether Defendant should be enjoined from engaging in
26    similar nonconsensual telemarketing in the future.
27
28
                                          -7-
                                   FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 8 of 11 Page ID #:55




 1          41.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 2    Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 3    Defendant and are based on the same legal and remedial theories.
 4          42.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 5    the Class. Plaintiff has retained competent and capable counsel with experience in
 6    TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
 7    action vigorously on behalf of the Class and have the financial resources to do so.
 8    Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
 9    of the proposed Class.
10          43.    Predominance. Defendant has engaged in a common course of
11    conduct toward Plaintiff and members of the Class. The common issues arising
12    from this conduct that affect Plaintiff and members of the Class predominate over
13    any individual issues. For example, the TCPA’s statutory damages obviate the
14    need for mini-trials on actual damages. Adjudication of these common issues in a
15    single action has important advantages, including judicial economy.
16          44.    Superiority. A class action is the superior method for the fair and
17    efficient adjudication of this controversy. Classwide relief is essential to compel
18    Defendant to comply with the TCPA. The interest of individual members of the
19    Class in individually controlling the prosecution of separate claims against
20    Defendant is small because the damages in an individual action for violation of the
21    TCPA are dwarfed by the cost of prosecution. Management of these claims is
22    likely to present significantly fewer difficulties than are presented in many class
23    actions because the calls at issue are automated and because the TCPA lays down
24    bright-line standards for liability and damages. Class treatment is superior to
25    thousands of individual suits because it conserves judicial resources, promotes
26    consistency and efficiency of adjudication, provides a forum for small claimants
27    and deters illegal activities. There will be no significant difficulty in the
28    management of this case as a class action.
                                          -8-
                                   FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 9 of 11 Page ID #:56




 1          45.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
 2    suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
 3    Robocalls Last Year, NBC News (Jan. 17, 2018),
 4    https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
 5    received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
 6    WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
 7    https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
 8    complaints). Except to the extent that they are remedied by class actions, the other
 9    6,999,999 are made with impunity.
10          46.    Injunctive and Declaratory Relief is Appropriate. Defendant has acted
11    on grounds generally applicable to the Class, thereby making final injunctive relief
12    and corresponding declaratory relief with respect to the Class appropriate on a
13    classwide basis.
14          47.    Notice. Plaintiff anticipates that the mailing address and/or electronic
15    mailing address of Class members will be obtained during discovery from
16    Defendant’s calling records (potentially in conjunction with third-party databases
17    that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
18    will notify Class members in writing at such addresses.
19                       VII.         FIRST CLAIM FOR RELIEF
20          (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §
21                                     227(b)(1)(A))

22          48.    Plaintiff realleges and incorporates by reference each and every
23    allegation set forth in the preceding paragraphs.
24          49.    The foregoing acts and omissions of Defendant and/or its affiliates or
25    agents, and/or other persons or entities acting on Defendant’s behalf, constitute
26    numerous violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making non-
27    emergency calls to the cellular telephone numbers of Plaintiff and members of the
28    Class using an ATDS and/or artificial or prerecorded voice.
                                          -9-
                                   FIRST AM. COMPL.
                         Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 10 of 11 Page ID #:57




 1           50.    Therefore, Plaintiff and members of the Class are entitled to an award
 2     of $500 in damages for each and every call made to their cellular telephone
 3     numbers using an ATDS and/or artificial or prerecorded voice in violation of the
 4     statute. 47 U.S.C. § 227(b)(3)(B).
 5           51.    Plaintiff and members of the Class are also entitled to and do seek
 6     injunctive relief prohibiting Defendant, its affiliates and agents, and any other
 7     persons or entities acting on its behalf from violating the TCPA, 47 U.S.C. §
 8     227(b)(1)(A), by making calls, except for emergency purposes, to any cellular
 9     telephone numbers using an ATDS and/or artificial or prerecorded voice.
10                     VIII.           SECOND CLAIM FOR RELIEF
11       (Knowing and/or Willful Violations of the Telephone Consumer Protection
12                            Act, 47 U.S.C. § 227(b)(1)(A))

13           52.    Plaintiff realleges and incorporates by reference each and every
14     allegation set forth in the preceding paragraphs.
15           53.    As a result of knowing and/or willful violations of the TCPA, 47
16     U.S.C. § 227(b)(1)(A), by Defendant, its affiliates or agents, and/or other persons
17     or entities acting on its behalf, Plaintiff and members of the Class are entitled to
18     treble damages of up to $1,500 for each and every call made to their cellular
19     telephone numbers using an ATDS and/or artificial or prerecorded voice in
20     violation of the statute. 47 U.S.C. § 227(b)(3).
21                             IX.          PRAYER FOR RELIEF
22           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
23     the Class, prays for judgment against Defendant as follows:
24           A.     Certification of the proposed Class;
25           B.     Appointment of Plaintiff as representative of the Class;
26           C.     Appointment of the undersigned counsel as counsel for the Class;
27           D.     A declaration that actions complained of herein by Defendant and/or
28     its affiliates, agents, or related entities violate the TCPA;
                                          - 10 -
                                    FIRST AM. COMPL.
                          Fabricant v. TOT Payments, LLC, et. al.
     Case 2:19-cv-02451-ODW-AS Document 21 Filed 05/03/19 Page 11 of 11 Page ID #:58




 1            E.       An order enjoining Defendant and its affiliates, agents and related
 2     entities from engaging in the unlawful conduct set forth herein;
 3            F.       An award to Plaintiff and the Class of damages, as allowed by law;
 4            G.       An award to Plaintiff and the Class of attorney’s fees and costs, as
 5     allowed by law and/or equity;
 6            H.       Leave to amend this Complaint to conform to the evidence presented
 7     at trial; and
 8            I.       Orders granting such other and further relief as the Court deems
 9     necessary, just and proper.
10                                X.          DEMAND FOR JURY
11            Plaintiff demands a trial by jury for all issues so triable.
12
13
       DATED: March 25, 2018                           PARONICH LAW, P.C.
14
15
16
                                                       /s/ Anthony I. Paronich
17                                                     Anthony Paronich
18                                                     Attorney for Plaintiff Terry Fabricant
                                                       and the Proposed Class
19
20
21
22
23
24
25
26
27
28
                                            - 11 -
                                      FIRST AM. COMPL.
                            Fabricant v. TOT Payments, LLC, et. al.
